DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,526,527. 
Although the claims at issue are not identical, they are not patentably distinct from each other because while both inventions recite a method of removing hydrogen sulfide with a methylmorpholine-N-oxide solution, ‘527 recites a sour liquid while the present claims recite natural gas and water, making them obvious variants of each other.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 9,920,236.


Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 8,993,488. 
Although the claims at issue are not identical, they are not patentably distinct from each other because while both inventions recite a method of removing hydrogen sulfide with a methylmorpholine-N-oxide solution, ‘488 recites a hydrocarbon fluid while the present claims recite natural gas and water, making them obvious variants of each other.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 9,512,019. 
Although the claims at issue are not identical, they are not patentably distinct from each other because while both inventions recite a method of removing hydrogen sulfide with a methylmorpholine-N-oxide solution, ‘019 recites contaminated water while the present claims recite natural gas and water, making them obvious variants of each other.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -  19 of U.S. Patent No. 9,815,720.
Although the claims at issue are not identical, they are not patentably distinct from each other because while both inventions recite a method of removing hydrogen sulfide with a methylmorpholine-N-oxide solution, ‘720 recites contaminated water while the present claims recite natural gas and water, making them obvious variants of each other.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 8 of U.S. Patent No. 10,093,869.
Although the claims at issue are not identical, they are not patentably distinct from each other because while both inventions recite a method of removing hydrogen sulfide with a methylmorpholine-N-oxide solution, (1) ‘869 recites hydrocarbon while the present claims recite natural gas, making them obvious variants of each other; and (2) ‘869 recites that the sulfur is removed by way of a centrifuge and the solution is recirculated while the present claims are more broadly silent regarding said limitations, thus fully encompassing ‘869.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 9 of U.S. Patent No. 10,731,089.
Although the claims at issue are not identical, they are not patentably distinct from each other because while both inventions recite a method of removing hydrogen sulfide with a methylmorpholine-N-oxide solution, (1) ‘089 recites hydrocarbon gas and hydrocarbon liquid while the present claims recite natural gas and water, making them obvious variants of each other; and (2) ‘089 recites to reduce the vessel temperature while the present claims are more broadly silent regarding said limitation, thus fully encompassing ‘089.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 11 of U.S. Patent No. 10,052,583.
Although the claims at issue are not identical, they are not patentably distinct from each other because while both inventions recite a method of removing hydrogen sulfide with a methylmorpholine-N-oxide solution, ‘583 recites a gas layer and a water layer while the present claims recite gas and water, making them obvious variants of each other.

Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of copending Application No. 16/814,811 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because while both inventions recite a method of removing hydrogen sulfide with a methylmorpholine-N-oxide solution, ‘811 recites a gas layer and a water layer while the present claims recite gas and water, making them obvious variants of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of copending Application No. 16/984,373 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because while both inventions recite a method of removing hydrogen sulfide with a methylmorpholine-N-oxide solution, ‘373 recites  hydrocarbon gas and  hydrocarbon liquid while the present claims recite natural gas and water, making them obvious variants of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest references of PAKULSKI et al (US 2008/0053920), of SCRANTON et al (US 6,221,277), of COLLINS et al (US 5,980,733), and of CHOI et al (Selective Oxidation of Allylic Sulfides by Hydrogen Peroxide with the Trirulite-type Solid Oxide Catalyst LiNbMoO6, J. Org. Chem. 2001, 66, 8192-8298).

 PAKULSKI discloses a method of removing hydrogen sulfide from non-aqueous-based fluid and gas streams by employing a scavenger, wherein the scavenger is selected from, among others, morpholine and amine oxides (Abstract, [0012], [0015], [0021], [0022]). PAKULSKI fails to teach the claimed methylmorpholine-N-oxide, which is a structurally and patently distinct compound from the compounds taught by PAKUSLKI.

SCRANTON discloses removing hydrogen sulfide from fluids with an ethoxylated fatty amine and iron oxide (Abstract, claim 1). SCRANTON fails to teach the claimed methylmorpholine-N-oxide, which is a structurally and patently distinct compound from the compounds taught by SCRANTON.

COLLINS discloses a method for removing hydrogen sulfide from hydrocarbon streams by contacting the hydrocarbon stream with a straight chain tertiary amine oxide (Abstract, 1:10-18, 5:5-31). COLLINS fails to teach the claimed methylmorpholine-N-oxide, which is a structurally and patently distinct compound from the compounds taught by COLLINS.

CHOI discloses a chemoselective oxidation of allylic organic sulfides with metal oxides catalysts and compares them with a combination of N-methylmorpholine-N-oxide and tetrapropylammonium perruthenate, the latter combination disclosed to being sluggish and yielding poor results (abstract; page 8194, left column, last paragraph). CHOI fails to teach hydrogen sulfide and fails to teach removing hydrogen sulfide from a gas, and fails to teach N-methylmorpholine-N-oxide alone.

The closest prior art of record fails to teach or render obvious the claimed method to remove hydrogen sulfide from  a gas by contacting it with methylmorpholine-N-oxide and allowing the methylmorpholine-N-oxide to react with the hydrogen sulfide to remove the hydrogen sulfide.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765